Per Curiam.
Appeal from an order of the district court denying the motion of defendants Mary D. Miller and Ronald G. Cox to dismiss condemnation proceedings instituted by the Board of Commissioners of Kittson County pursuant to Minn. St. 163.12. The order from which the appeal is taken is not appealable as of right. State, by Mondale, v. Ohman, 267 Minn. 138, 125 N. W. (2d) 419; Minnesota Cent. R. Co. v. Peterson, 31 Minn. 42, 16 N. W. 456.
At oral argument it was conceded that the construction involved has been substantially completed. This being the case, the discretionary review contemplated by Rule 105 of the Rules of Civil Appellate Procedure, effective February 1, 1968, will not be employed. Cf. State, by Head, v. Christopher, 284 Minn. 233, 170 N. W. (2d) 95; State ex rel. Bennett v. Brown, 216 Minn. 135, 12 N. W. (2d) 180.
Appeal dismissed.